DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Oath/Declaration
The application is missing the Oath.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 10, 12-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20060178924 to .
         Regarding claim 1, Yagiura discloses a non-transitory computer-readable storage medium storing an application program for creating a workflow including processing for at least one image data (paragraph 100; workflow application for creating workflow; scan service for generating images from document), the application program including instructions readable by a computer of an information processing apparatus, the instructions, when executed by the computer, causing the information processing apparatus to (paragraph 20-21, 253, 255, 257; program in recording medium for executing by CPU; paragraph 49; PC 1 (information processing apparatus); see paragraph 257 wherein the program is executed by one computer to perform the combination of functions of the server, PC  and discovery units):
     receive a setting of processing of a workflow through an operation interface of the information processing apparatus (paragraph 60-63 , 75-77; user selects a workflow service in section 131 and selects settings for that selected workflow service in section 133 on display 13 (operation interface));
     perform extraction of, from among the devices, devices capable of performing the processing of the workflow with the received setting (paragraph 76-78; devices matching the selected parameter (setting) in section 133 for selected workflow (scan) are extracted);
     receive, through the operation interface, selection of a device to perform the processing of the workflow from among the devices extracted by the extraction 
      create the workflow including the selected device and the received setting of the processing of the workflow (paragraph 80-83; after device selection, workflow is created for using this selected device and selected parameters).

However Yagiura does not disclose:
     perform a search for devices connected to the information processing apparatus ;
     perform extraction of, from among the devices found by the search.
     Osuki discloses perform a search for devices connected to the information processing apparatus (paragraph 22, 29-30, 37-38; in step s403 search is performed for network printer devices connected to PC);
      perform extraction of, from among the devices found by the search (paragraph 36-39; when user selects one of the workflows 601-603, network devices that can perform the selected function are extracted from the searched devices by using the names of the network devices for extraction; network devices name such as YYY include copy and email function so when user presses copy 601, the device having YYY name is extracted).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yagiura as taught by Osuki to provide searching of devices that are used for extraction process.






       Regarding claim 2, Yagiura discloses the non-transitory computer-readable storage medium according to claim 1, wherein the instructions, when executed by the computer, cause the information processing apparatus to:
perform the search before receiving the setting of the processing of the workflow; and
receive the setting of the processing of the workflow from among settings supported by at least one of the devices found by the search (paragraph 47, 52, 58-59; discovery 3 searches for devices connected to PC 1; paragraph 60-63 , 75-77; user selects a workflow service in section 131 and selects settings for that selected workflow service in section 133 on display 13 (operation interface); discovery process in s1-s2 performed before receiving setting in the display of Fig. 6; paragraph 76-80; parameters that are selected in section 133 correspond to a setting supported by one of devices as shown in Fig. 6 wherein at least two devices support the selected parameters).








       Regarding claim 3, Yagiura discloses the non-transitory computer-readable storage medium according to claim 1, wherein the instructions, when executed by the computer, cause the information processing apparatus to:
receive the setting of the processing of the workflow from among settings that are set preliminarily (paragraph 58-62; setting of parameter of the selected service is preliminary set because only the service information is acquired from the devices and the parameter selection in 133 is not based on the devices information acquired; therefore user selection of parameter is from preliminary set).



       Regarding claim 4, Yagiura discloses the non-transitory computer-readable storage medium according to claim 1, wherein the instructions, when executed by the computer, cause the information processing apparatus to:
control a display of the information processing apparatus to display a list of the devices extracted by the extraction (see Fig. 6 section 133 of display 13 of PC1 displays the 

       Regarding claim 5, Yagiura discloses the non-transitory computer-readable storage medium according to claim 4,
wherein the instructions, when executed by the computer, cause the information processing apparatus to:
each time the setting of the processing of the workflow is changed, perform the extraction and display the list of the devices extracted by the extraction (paragraph 76-79; discovery of matching devices for selected parameters is executed whenever each parameter is set; when user sets parameter such as color firstly to “MONO” on fig. 6 a first discovery and extraction of devices for “MONO” is performed and if user changes parameter to “COLOR” another discovery is performed and display of extracted devices for COLOR).



       Regarding claim 8, Yagiura discloses the non-transitory computer-readable storage medium according to claim 4, wherein the instructions, when executed by the computer, cause the information processing apparatus to: in a case where the workflow includes a plurality of processing and the devices extracted by the extraction include a single device capable of performing all of the plurality of processing of the workflow, control the display to display the single device in preference to other devices (paragraph 48, 55, 




       Regarding claim 10, Yaguira discloses the non-transitory computer-readable storage medium according to claim 1, wherein the instructions, when executed by the computer, cause the information processing apparatus to:
acquire a model name of a device capable of performing the processing with the received setting; and control a display of the information processing apparatus to display the acquired model name (paragraph 76-80; devices matching the selected parameter (setting) in section 133 for selected workflow (scan) are extracted and displayed including model name such as “Imagio NEO 300” which is displayed).


       Regarding claim 12, Yagiura discloses the non-transitory computer-readable storage medium according to claim 1, wherein the workflow includes at least:
input processing of inputting the image data; or


       Regarding claim 13, Yagiura discloses the non-transitory computer-readable storage medium according to claim 12, wherein the workflow includes a combination of the input processing and the output processing (paragraph 68-69, 74; scan service is input processing and print service is output processing in combined workflow).

       Regarding claim 14, Yagiura discloses the non-transitory computer-readable storage medium according to claim 12, wherein the input processing includes at least acquiring the image data from a local area, acquiring the image data from a cloud server, or acquiring the image data by performing scan; and wherein the output processing includes at least storing the image data in a local area, storing the image data in a cloud server, transmitting the image data via facsimile, transmitting the image data via email, or printing the image data on a print medium (paragraph 68-69, 74; scan service to scan image data is input processing and print service is output processing in combined workflow for printing image data).



       Regarding claim 17, Yagiura discloses an information processing apparatus  (paragraph 257; wherein the program is executed by one computer (information 
     an operation interface (paragraph 60-63 , 75-77; display 13 (operation interface));
     a controller; and a memory storing an application program for creating a workflow including processing for at least one image data, the application program including instructions readable by the controller, the instructions, when executed by the controller (paragraph 100; workflow application for creating workflow; scan service for generating images from document; paragraph 20-21, 253, 255, 257; program in recording medium for executing by CPU (controller); paragraph 49; PC 1 (information processing apparatus); see paragraph 257 wherein the program is executed by one computer to perform the combination of functions of the server, PC  and discovery units), causing the information processing apparatus to:
      receive a setting of processing of a workflow through the operation interface (paragraph 60-63 , 75-77; user selects a workflow service in section 131 and selects settings for that selected workflow service in section 133 on display 13 (operation interface));
       perform extraction of, from among the devices, devices capable of performing the processing of the workflow with the received setting (paragraph 76-78; devices matching the selected parameter (setting) in section 133 for selected workflow (scan) are extracted);
      receive, through the operation interface, selection of a device to perform the processing of the workflow from among the devices extracted by the extraction 
       create the workflow including the selected device and the received setting of the processing of the workflow (paragraph 80-83; after device selection, workflow is created for using this selected device and selected parameters).
However Yagiura does not disclose wherein the information processing apparatus  
Comprises:
     a communication interface;
      perform a search for devices connected to the information processing apparatus through the communication interface;
     perform extraction of, from among the devices found by the search.
     Osuki discloses wherein the information processing apparatus  
Comprises:
     a communication interface (paragraph 25-26; NIC 208 of the PC (information processing apparatus));
      perform a search for devices connected to the information processing apparatus through the communication interface (paragraph 22, 29-30, 37-38; in step s403 search is performed for network printer devices connected to PC);
     perform extraction of, from among the devices found by the search (paragraph 36-39; when user selects one of the workflows 601-603, network devices that can perform the selected function are extracted from the searched devices by using the names of the network devices for extraction; network devices name such as YYY include copy 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yagiura as taught by Osuki to provide searching of devices that are used for extraction process.
        The motivation to combine the references is to provide searching of device in order to obtain device information and display devices having specific function based on device information received and generate webpage to access the specific function to setup the function by using device information such as IP address (paragraph 29-33).


       Regarding claim 18, see rejection of claim 1.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20060178924 to Yagiura in view of US Patent Application Publication Pub. No. US 20110154136 to Osuki further in view of US Patent Application Publication Pub. No. US 20050180791 to Kujirai.
       Regarding claim 6, Yagiura does not disclose the non-transitory computer-readable storage medium according to claim 4, wherein the instructions, when executed by the computer, cause the information processing apparatus to:

          Kujirai discloses after receiving the setting of the processing of the workflow, further receive a determination operation of determining the setting of the processing of the workflow; and after receiving the determination operation, perform the extraction and display the list of the devices extracted by the extraction (paragraph 47-50; Fig. 9 shows receiving setting of the printing workflow; user can select settings such as monochrome, resolution and after setting operation by pressing button 901 determination operation is received to start the searching process and extracting based on the settings and extraction result is displayed in Fig. 10).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yagiura in view of Osuki as taught by Kujirai to provide confirmation of user input of searching.
        The motivation to combine the references is to simplify the print process by using the print settings used for the searching to be automatically used as print setting for the job when performing printing with the printer selected from the search result following acceptance of the search request button (paragraph 49-52).










Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20060178924 to Yagiura in view of US Patent Application Publication Pub. No. US 20110154136 to Osuki further in view of US Patent Application Publication Pub. No. US 20080130047 to Shudo.

        Regarding claim 7, Yagiura in view of Osuki does not disclose the non-transitory computer-readable storage medium according to claim 4, wherein the instructions, when executed by the computer, cause the information processing apparatus to:
in a case where the devices extracted by the extraction include a default device registered in an operating system of the information processing apparatus, control the display to display the default device in preference to other devices.
        Shudo discloses in a case where the devices extracted by the extraction include a default device registered in the information processing apparatus, control the display to display the default device in preference to other devices (paragraph 89, 92-95, 101; default printer is registered in memory 25 of the terminal device/PC (information processing apparatus); paragraph 60, 75-76, 84, 96; default printer is displayed 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yagiura in view of Osuki as taught by Shudo to provide display priority for displaying printers.
        The motivation to combine the references is to provide display of the default printer preferred by the user as the printer with highest priority on the display when performing printing so that the user does not have to waste time looking for the right printer wherein default printer selection is automatic and easy to perform by user in network or printers (paragraph 8-12, 89).
	
Although Shudo does not disclose device registered in an operating system, operating system is inherent to a PC device in the system of Shudo and therefore the registering in Shudo must inherently be in an operating system of the PC device of Shudo.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20060178924 to Yagiura in view of US Patent Application Publication Pub. No. US 20110154136 to Osuki further in view of US Patent Application Publication Pub. No. US 20150154482 to Kawai.
Regarding claim 9, Yagiura in view of Osuki does not disclose the non-transitory computer-readable storage medium according to claim 4, wherein the instructions, when executed by the computer, cause the information processing apparatus to:
in a case where a plurality of devices including a first device and a second device are extracted by the extraction, display the first device in preference to the second device, the first device being used at more recent date and time than the second device is.
      Kawai discloses in a case where a plurality of devices including a first device and a second device are extracted by the extraction, display the first device in preference to the second device, the first device being used at more recent date and time than the second device is (paragraph 54-55; candidate printers extracted; paragraph 92-97; extracted printers can be displayed sorted by date/time of usage such that printer in top of list (in preference) compared to printer second in list has been used earlier in date than second printer).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yagiura in view of Osuki as taught by Kawai to provide printer display priority based on time of use.
        The motivation to combine the references is to provide display using icons to identify the printer that was used last or most frequently to help user make selection of printer when there are plurality of printers in the network and user wants to make selection based on previous usage (paragraph 57).




Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20060178924 to Yagiura in view of US Patent Application Publication Pub. No. US 20110154136 to Osuki further in view of US Patent Application Publication Pub. No. US 20080259390 to Murase.

       Regarding claim 15, Yagiura in view of Osuki does not disclose the non-transitory computer-readable storage medium according to claim 1, wherein the instructions, when executed by the computer, cause the information processing apparatus to:
control a display of the information processing apparatus to display a function setting screen for receiving a function to be executed in the workflow, the function setting screen showing, in a selectable manner, a function supported by at least one of the devices (paragraph 58-62; Fig. 6 displays the functions setting that are supported by the devices) and Osuki discloses devices found by the search (paragraph 22, 29-30, 37-38; in step s403 search is performed for network printer devices connected to PC).
However Yagiura does not disclose the function setting screen showing, in an unselectable manner, a function supported by none of the devices found by the search.
       Murase discloses the function setting screen showing, in an unselectable manner, a function supported by none of the devices found by the search (paragraph 124, 127-130; when user selects color printing in step s1505, only printer 103 and 105 are capable of color printing, however both printer 103 and 105 cannot perform the stapling 

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yagiura in view of Osuki as taught by Murase to provide display control of selectable/unselectable functions based on capability of the devices in the network.
        The motivation to combine the references is to prevent user from mistakenly entering setting/function that is not possible from among the devices in the network based on an initial setting selected that is available with all the devices since the devices extracted based on initial setting may not have the function that is performed by the device that was not extracted and therefore this function has to be disabled from selection (paragraph 124, 127-130).



       Regarding claim 16, Yagiura discloses the non-transitory computer-readable storage medium according to claim 1, wherein the instructions, when executed by the computer, cause the information processing apparatus to:
control a display of the information processing apparatus to display a parameter input screen for receiving settings of parameters of the processing of the workflow, the parameter input screen showing a parameter supported by at least one of the devices (paragraph 47, 52, 58-59; discovery 3 searches for devices connected to PC 1; Osuki discloses devices found by the search (paragraph 22, 29-30, 37-38; in step s403 search is performed for network printer devices connected to PC).
Further Murase discloses displaying the parameter input screen without showing a parameter supported by none of the devices found by the search (paragraph 93-98; as shown in Fig. 8 only parameters supported by printers 103-105 are displayed for selection based on the collection function information of the printers 103-105).









Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050190395 to Aritomi discloses substitute functions of MFP (see Abstract).
US 20090282417 to Yoshida discloses dividing of workflow process (see Abstract).
US 20170185356 to Kawaguchi discloses selection of devices for executing workflows (see Abstract).
US 20140218763 to Takahashi discloses processing jobs in cloud network (see Abstract).
US 20080127183 to Emerson discloses filters used for workflows (see Abstract).
US 20050243365 to Noda discloses print scheduling (see Abstract).
US 20080155568 to Wakana discloses using plurality of devices to perform processing (see Abstract).
.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

03/13/2021